Citation Nr: 0513473	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Portland, Oregon.  
Subsequently the veteran moved to Ohio and his claim is now 
under the jurisdiction of the Cleveland, Ohio Regional Office 
(RO).

A July 2004 statement of the case included the issues of 
entitlement to service connection for a gastrointestinal 
disorder and entitlement to service connection for a heart 
disorder, both secondary to the veteran's service-connected 
psychiatric disorder.  The veteran has not submitted a 
substantive appeal with respect to these claims.  
Accordingly, these claims are not in appellate status before 
the Board.

In April 2005, the veteran submitted additional medical 
evidence along with a waiver of RO review of the newly 
submitted evidence.


FINDING OF FACT

The veteran's service-connected psychiatric disability 
precludes him from obtaining or maintaining any form of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duties to notify and assist, in 
light of the favorable determination contained herein, a 
remand for further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran maintains that he is unable to maintain 
substantially gainful employment due to his service-connected 
psychiatric disorder.  The veteran's sole service-connected 
disability is chronic recurrent major depressive disorder and 
generalized anxiety disorder, which is presently rated 70 
percent disabling.  At his March 2005 hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that his VA physician stated that he was unable to work due 
to his service-connected depressive disorder.   

In an April 2005 letter, a VA physician reported that she had 
been treating the veteran on a monthly basis since December 
2003 for his bipolar and anxiety disorder.  This physician 
stated that "[t]he latter diagnosis has impacted [the 
veteran's] concentration and is coupled by various phobias 
that have impaired his ability to function consistently in an 
occupation."  She concluded that, "[t]herefore, he is 
considered in my professional opinion unable to work."

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to one 
service-connected disability provided that this disability is 
rated at 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the veteran has one service-connected disability 
rated at 70 percent, the veteran meets the minimum schedular 
criteria for a total rating based on unemployability.

In this case there is medical evidence provided by a VA 
treating physician that the veteran is unable to work due to 
his service-connected psychiatric disability.  Since the 
veteran meets the minimum schedular criteria for a total 
rating based on individual unemployability, and since there 
is medical evidence that the veteran is unemployable due to 
his service-connected disability, the Board is satisfied that 
the veteran's service-connected disability renders him 
unemployable.  Accordingly, a total rating based on 
individual unemployability is warranted. 


ORDER

Entitlement to total rating based on unemployability due to 
service-connected disability is granted subject to the laws 
and regulations governing the award of monetary benefits.


	                        
____________________________________________
	M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


